Wheeler, J.
The petition for certiorari was manifestly Insufficient, and should have been dismissed on motion. There *619had been no trial of the right of property, and, consequently, there was no judgment of which the claimant could ask a revision. More than the time limited for obtaining a certiorari to revise the judgment of the Justice, had elapsed before the filing of the petition, and the defendant in the judgment was therefore barred of his remedy. But if the petition had been in time, it should have been dismissed for the want of merits. Bepeated decisions of this Court have settled, that a defendant in a judgment rendered by a Justice of the Peace, cannot have a certiorari to bring the case into the District Court for a revision of the judgment or a new trial therein, for matters, which might have been urged, but which, without showing a sufficient legal excuse for the omission, he neglected to urge at the trial before the Justice. (Hope v. Alley, Ante, 259.)
The proceedings subsequent to the judgment, by which its legal effect was sought to be avoided, were manifestly irregular and illegal. The successor in office of the Justice had no authority to revise the action of his predecessor. Nor could the claimant of the property, levied on by virtue of the execution, institute an inquiry into the merits of the judgment, with the view to set it aside, in that collaterial proceeding. The merits of the judgment could not be thus drawn in question. Nor does the petition for a certiorari disclose any right in either the defendant in the judgment, or the claimant, to have a revision of the judgment, or an inquiry into its merits.
The judgment is reversed, and the petition for certiorari and the proceedings thereon dismissed.
Beversed and dismissed.